            Case 2:18-cv-00538-JCM-NJK Document 13 Filed 12/13/18 Page 1 of 2



1    DAYLE ELIESON
     United States Attorney
2    District of Nevada

3    MARK E. WOOLF
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6336
     mark.woolf@usdoj.gov
6
     Attorneys for the United States
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9     Mercedes Rojas,                                    Case No. 2:18-cv-00538-JCM-NJK

10                   Plaintiff,
                                                         Stipulation to Stay
11          v.
                                                         (First Request)
12    United States of America,

13                   Defendant.

14

15          The parties, through their respective counsel, hereby stipulate to stay this matter. The

16   parties are in active settlement negotiations and believe they will be able to resolve this matter

17   without continued litigation. This is the parties’ first request to stay this matter, and the

18   stipulation is not sought for purposes of delay. Rather, the parties request a stay to permit

19   them to focus their time and resources on settlement discussions. After conferring, the parties

20   believe a stay of 60 days, or until February 11, 2019, should be sufficient.

21          While the parties are optimistic they will be able to resolve this matter, they reserve

22   the opportunity to request an early settlement conference with either the assigned magistrate

23   judge or another magistrate judge, as determined by the Court, should they be unable to

24   resolve this matter during the course of the stay. To that end, the parties’ also request that

25   the Court schedule a status conference, to be automatically vacated in the event of resolution,

26   shortly after expiration of the stay. In advance of the status conference, the parties will, if

27   necessary, submit a joint status report indicating whether an early settlement conference

28   would be beneficial.


                                                     1
            Case 2:18-cv-00538-JCM-NJK Document 13 Filed 12/13/18 Page 2 of 2



1            WHEREFORE, the parties respectfully request that this stipulation be granted and

2    the case stayed until February 11, 2019, and that the Court set a Status Conference, at a time

3    and date convenient to the Court, shortly after expiration of the stay.

4            Dated this 13th day of December 2018.

5     GERALD I. GILLOCK & ASSOCIATES                    DAYLE ELIESON
6                                                       United States Attorney
       s/ Jessica M. Goodey
7     GERALD I. GILLOCK, ESQ.                            s/ Mark E. Woolf
      JESSICA M. GOODEY, ESQ                            MARK E. WOOLF
8     428 South Fourth Street                           Assistant United States Attorney
      Las Vegas, NV 89101
9                                                       Attorneys for the United States
      Attorneys for Plaintiff
10

11

12

13

14
       GRANTED. If dismissal papers have
15                                                  IT IS SO ORDERED:
       not been filed, a status report shall
       be filed by February 11, 2019.
16

17                                                  UNITED STATES DISTRICT JUDGE
                                                    UNITED STATES MAGISTRATE JUDGE
18
                                                                 December 14, 2018
19                                                  DATED:

20

21

22

23

24

25

26

27

28


                                                    2
